Citation Nr: 9905689	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  94-23 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for bilateral hallux 
valgus, status post bunionectomies with traumatic arthritis 
of the feet, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to August 
1977 and from February 1979 to February 1983.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  

Service connection was initially granted for residuals of 
bilateral bunionectomy in November 1993 and a noncompensable 
evaluation was assigned.  The veteran's disability was 
recharacterized as hallux valgus of the right foot and of the 
left foot, status post bunionectomy, and separate 
noncompensable evaluations were assigned.  The issues on 
appeal initially in this claim were entitlement to 
compensable evaluations for hallux valgus of the right and 
left feet, status post bunionectomy and entitlement to a 
compensable evaluation under 38 C.F.R. § 3.324.  In July 
1996, the case was remanded to the RO and while the case was 
in remand status, the RO recharacterized the veteran's 
disabilities as arthritis due to trauma as a residual of 
hallux valgus of the right foot, status post bunionectomy and 
hallux valgus of the left foot, status post bunionectomy, and 
a 10 percent rating was assigned.  The case has been returned 
to the Board and is ready for further appellate review.  


REMAND

This case was previously remanded by the Board in 1996.  
Unfortunately, another remand is necessary because additional 
due process and evidentiary development is warranted prior to 
adjudication of this claim.

Evidence in the claims file reflects that the veteran did not 
report for a VA podiatry examination scheduled in March 1998.  
VA regulations provide that "[w]hen a claimant fails to 
report for an examination . . . scheduled in conjunction with 
. . . a claim for an increase, the claim shall be denied." 
38 C.F.R. § 3.655(b) (1998). However, there is no evidence in 
the claims file of the notification to the veteran of the 
scheduled examination.  The best evidence of such 
notification would be a copy of the letter to the veteran in 
the claims file.  In addition it appears that while the case 
was in remand status, the veteran had a change of address.  
It is possible therefore that he did not receive the request 
to report for the VA examination.  

The United States Court of Veterans Appeals (Court) has held 
that the burden is on the Secretary to demonstrate that 
notice was sent to appellant's "latest address of record," 
and, in addition, the Secretary must show that the appellant 
lacked "adequate reason" (see 38 C.F.R. § 3.158(b)), or 
"good cause" (38 C.F.R. § 3.655), for failing to report for 
the scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 
265 (1993).  Further, the Court has held that VA has a duty 
to fully inform the veteran of the consequences of his 
failure to report for a scheduled examination. See Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).

Accordingly, the case must be remanded in order to afford the 
veteran another opportunity to undergo a VA podiatry 
examination. The RO must comply with all notification 
requirements regarding the duty of the veteran to cooperate 
and report for the examination, and the consequences of his 
failure to report for examination. Evidence of all written 
notifications to the veteran should be made part of the 
record.

In the event that the veteran fails to report for VA 
examination, the RO should readjudicate the claim with 
consideration of 38 C.F.R. §§ 3.158 and 3.655 and notify the 
veteran of that determination in a supplemental statement of 
the case. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is hereby REMANDED for the following 
actions:


1.  The RO should schedule the veteran 
for a VA podiatry examination.  The 
veteran should be notified at his most 
recent address of record, and should be 
informed of the consequences of his 
failure to report for the aforementioned 
examination without good cause, that is, 
that under 38 C.F.R. § 3.655, his claim 
may be denied.  The RO must ensure that 
copies of all notification letters sent 
to the veteran are placed in the claims 
file.  

As to the examination, the claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner should identify 
objective manifestations attributable to 
the veteran's service-connected disorder.  
The examiner should note whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement, and the following should be 
addressed: (1) pain on use, including 
during flare- ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner should be 
requested to describe whether any 
reported pain significantly limits 
function.  Any opinions and conclusions 
must be supported by complete rationale.  

2.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full. If any 
development is incomplete, appropriate 
corrective action is to be implemented.

3.  The RO should formally readjudicate 
the issue certified for appeal.  If the 
veteran fails to report for VA 
examination, the RO should take into 
consideration the provisions of 38 C.F.R. 
§§ 3.158 and 3.655.


Thereafter, if the decision with respect to the claim remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded a reasonable period of time within which to respond 
thereto. Then, the claims folder should be returned to the 
Board for further appellate consideration. The veteran need 
take no action until he is so informed. He is, however, free 
to submit additional evidence or argument on remand.  Quarles 
v. Derwinski, 3 Vet. App. 129 (1992); Booth v. Brown, 8 
Vet.App. 109 (1995); and Falzone v. Brown, 8 Vet.App. 398 
(1995).  The purpose of this REMAND is to obtain additional 
information and to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 5 -


